Citation Nr: 1216538	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  02-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease (DJD), i.e., arthritis, of the right knee, status post meniscectomy.

2.  Entitlement to an initial rating higher than 10 percent for DJD of the left knee, status post repair, with instability.

3.  Entitlement to an initial rating higher than 10 percent for DJD of the cervical spine, with an ununited chip fracture at T1 and left wrist pain.

4.  Entitlement to an initial compensable rating for a laceration and cellulitis of the left hypothenar area. 

5.  Entitlement to an initial rating higher than 10 percent for a right bunionectomy.

6.  Entitlement to an initial rating higher than 10 percent for a left bunionectomy.

7.  Entitlement to an initial compensable rating for a DuVries-Mann claw toe operation of the left second toe. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1974 to November 1976 and from June 1988 to May 1999.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO granted service connection for the Veteran's bilateral (i.e., right and left) knee and cervical spine disorders and assigned initial 10 percent ratings for each retroactively effective from June 1, 1999.  The RO also granted service connection for a laceration and cellulitis of the left hypothenar area, bilateral bunionectomies, and left second toe disability, and respectively assigned 0 percent (i.e., noncompensable) ratings also retroactively effective from June 1, 1999.  The veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others).  

In February 2004, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for further development and consideration.  In particular, this additional development included ensuring all required Veterans Claims Assistance Act (VCAA) notice had been provided and having the Veteran undergo VA compensation examinations to reassess the severity of his disabilities to, in turn, assist in determining whether the ratings for them are appropriate or, as he is alleging, warrant increasing.

In April 2008, the RO issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate appellate consideration of them.

The Board, however, determined the claims required still further development so, in December 2008, again remanded them to the RO via the AMC, except that the Board went ahead and decided (denied) two of the claims that were on appeal, for an initial compensable rating for bilateral hearing loss and for service connection for a right middle finger disorder.   The additional development of the remaining claims included confirming the Veteran's then current address, providing additional VCAA notice, and having him undergo additional VA compensation examinations to again reassess the severity of his disabilities.

As a result of the additional VA examinations provided, the Remand & Rating Development Team at the RO in Huntington, West Virginia, issued a decision in July 2009 increasing the ratings for the right and left bunionectomies from 0 to 10 percent retroactively effective as of June 1, 1999, so back to the day following the Veteran's discharge from service.  He since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings unless he expressly indicates otherwise).



FINDINGS OF FACT

1.  The Veteran's right knee disability, which includes X-ray confirmation of DJD, i.e., arthritis, at worst, has flexion limited to 120 degrees out of the normal 140 degrees, and no limitation of extension, which is to 0 degrees; he only experiences pain during the last 10 degrees of his flexion.

2.  His left knee disability, which also includes X-ray confirmation of arthritis, at worst, has flexion limited to 130 degrees out of the normal 140 degrees, and no limitation of extension, which is to 0 degrees; there has been just a one-time finding of a 15-mm anterior drawer sign, but negative Lachman's and McMurray's tests.

3.  His cervical spine disability causes just relatively slight, versus moderate, limitation of motion of this segment of his spine; his cervical spine disability is not manifested by forward flexion limited to between 15 and 30 degrees or to a combined range of motion less than or equal to 170 degrees. 

4.  And the scars of his left hypothenar area are not deep,; do not cause limitation of motion or loss of function, do not adhere to underlying tissue, do not cause soft tissue damage, skin ulceration, or breakdown, are not painful, tender, or unstable, and cover a total surface area of only 0.8 centimeters.  

5.  But because of his right and left bunionectomy disabilities, he has what amounts to moderately-severe foot injuries.

6.  The DuVries-Mann claw toe operation of his left second toe has resulted in limited dorsiflexion and limited motion of the digits, limited dorsiflexion of his ankle, and tenderness in this and immediately surrounding area.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating higher than 10 percent for the DJD of the right knee, status post meniscectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, and 5261 (2011). 

2.  The criteria also are not met for an initial disability rating higher than 10 percent for the DJD of the left knee, status post repair, with instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 5257, 5260, and 5261 (2011). 

3.  The criteria also are not met for an initial disability rating higher than 10 percent for the DJD of the cervical spine with an ununited chip fracture at T1 and left wrist pain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5290 (1999); 38 C.F.R. § 4.71a, DC 5242 (2011). 

4.  The criteria also are not met for an initial compensable rating for the resolved laceration and cellulitis of the left hypothenar area.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10,  4.118, DCs 7800-7805 (1999); 4.118, DC 7805 (2002); 4.118, DCs 7800-7805 (2011).

5.  But the criteria are met for a higher initial rating of 20 percent, though no greater rating, for the right bunionectomy, retroactively effective from November 24, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a , DCs 5280, 5284 (2011). 

6.  The criteria also are met for a higher initial rating of 20 percent, but no greater, for the left bunionectomy, also retroactively effective from November 24, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a , DCs 5280, 5284 (2011). 

7.  The criteria are met, as well, for a higher initial rating of 10 percent, but no greater, for the DuVries-Mann claw toe operation of the left second toe, retroactively effective from March 3, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a , DC 5278 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of these claims, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended 

purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 2004 and February 2009.  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  And as for the Dingess requirements, keep in mind that he is challenging the initial ratings assigned for his disabilities following the granting of service connection for them.  In Dingess, and subsequently, in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  And the Veteran received this required SOC, also SSOCs, discussing his downstream claims for higher initial ratings for his disabilities, citing the applicable statutes and regulations, and providing reasons and bases for not assigning higher ratings.  And he has not alleged any prejudicial error in the VCAA notice he received or in the SOC and those SSOCs.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009) (wherein the U.S. Supreme Court made clear that VCAA notice errors in timing or content are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim).  Thus, as the Veteran's claims for higher initial disability ratings, a downstream issue, were appealed directly from the initial granting of service connection for his disabilities, no further notice under § 5103(a) is required.  So VA's duty to notify with respect to his claims has been satisfied. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), service personnel records (SPRs), and arranged for VA compensation examinations to assess and even reassess the severity of his service-connected disabilities at issue in this appeal.  38 C.F.R. § 3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  Notably, his most recent VA compensation examinations were in March 2009, following and as a result of the Board's December 2008 remand, and the reports of these most recent examinations contain the findings needed to determine whether higher initial ratings are warranted for his disabilities at issue.  Hence, there was compliance with this remand directive in obtaining this necessary additional information.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with a remand directive, as a matter of law, and that the Board itself commits error in failing to ensure compliance).  The mere passage of time since those most recent March 2009 VA compensation examinations does not require the scheduling of still additional examinations, particularly since the Board already has twice remanded the claims for examinations and since there are sufficient findings to address the applicable rating criteria.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Also significant is that neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Thus, as there is no indication that any other relevant evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Claims for higher Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Since the Veteran's claims arise from his disagreement with initial ratings assigned following the granting of service connection, the Board finds that some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In this case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service-connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-26.  The Court also since has extended this practice even to established ratings, so not just to initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were expressly raised, as well as the entire history of the Veteran's disability in reaching its decision.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

A.  Musculoskeletal Disabilities

DC 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis.  Degenerative arthritis (hypertrophic or osteoarthritis) is evaluated under DC 5003, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, as concerning the knee claims, are DC 5260 for limitation of knee and leg flexion and DC 5261 for limitation of knee and leg extension.

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, according to DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

Compensable ratings for limitation of flexion of the knee and leg are warranted when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, DC 5260.  

Compensable ratings for limitation of extension of the knee and leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, DC 5261.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be assigned for limitation of extension and flexion of the same knee. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the 

inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.


Under DC 5257, for "other" knee impairment including recurrent subluxation or lateral instability, if it results in slight knee disability then a 10 percent rating is assigned.  Whereas a 20 percent rating requires moderate resultant impairment, and a 30 percent rating requires severe resultant impairment.  38 C.F.R. § 4.71a, DC 5257.

These descriptive words "slight," "moderate" and "severe" are not defined in DC 5257 or elsewhere in the Rating Schedule, at least as specifically concerning knee disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

VA's General Counsel also has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997). The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a 0-percent rating. Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

1.  Right Knee DJD

In a May 2001 rating decision, service connection was granted for DJD of the right knee, status post meniscectomy.  A 10 percent rating was assigned, retroactively effective from June, 1, 1999.  The Veteran disagrees with the 10 percent rating assigned in that rating decision.

The Veteran's right knee DJD is rated under hyphenated Diagnostic Codes (DC) 5010-5260, which concern traumatic arthritis and limitation of flexion of the leg, respectively.  38 C.F.R. § 4.71a.  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.

The hyphenated diagnostic code in this case indicates that traumatic arthritis, as demonstrated by numerous X-rays, under DC 5010, is the service-connected disorder, and that limitation of knee flexion, under DC 5260, is a residual condition.

In considering the potential applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5257 (other impairment of the knee), 5258 (dislocation of semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  Ankylosis, as an example, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  This clearly is not the situation here, however, since the mere fact that the Veteran continues to have range of motion in his knee on both flexion and extension, even if less than normal range of motion, in turn means that, by definition, his knee is not ankylosed. 

And as for DCs that do apply (DCs 5003, 5010, 5260, and 5261), the probative (competent and credible) medical and lay evidence of record does not indicate an initial rating higher than 10 percent is warranted.  

A review of the records reflects a VA compensation examination in January 2000.  At the time, the Veteran complained of crepitation on motion of both knees.  The knees swelled and gave away, and the Veteran reported problems with stairs, steps, and ladders as well.  Range of motion of the right knee was from 0 to 130 degrees (extension to flexion) with crepitation on motion.  So the Veteran had normal extension to 0 degrees and nearly normal flexion to 130 degrees (normal, as mentioned, is to 140 degrees).  There was a 5-inch scar on the lateral right knee, with notable swelling present.  No ligament laxity was found.  There also was negative McMurray's, Lachman, and anterior drawer sign, so no objective indications of instability or subluxation.  However, there was tenderness along the medial joint line and the medial patellar facet as well.  X-rays were not taken of the Veteran's knees during this examination.  However, a diagnosis of DJD of the knees was provided.

During an April 2000 VA general examination, a scar was found on the medial side of the right knee.  Neurological examination was normal, with deep tendon reflexes found to be 2+ in the patella bilaterally, and 2+ in the Achilles bilaterally.  The diagnosis was, in pertinent part, DJD of both knees.  

Following and as a result of the Board's February 2004 remand of this claim, the Veteran was provided another VA compensation examination in November 2004.  This November 2004 examination found both knees and both patella to be stable with no swelling.  The right knee had 1/4 crepitance.  Range of motion of the right knee was from 0 to 140 degrees, so normal.  McMurray's sign and drawer sign were negative.  X-rays revealed mild DJD of both knees.
 
Subsequently, the November 2004 examination was found to be inadequate and an addendum, dated in August 2005, was provided.  The Veteran was not examined for the additional comments provided in August 2005.  Rather, this August 2005 addendum repeated the range of motion of the right knee found during the November 2004 examination - 0 to 140 degrees - and noted pain on motion beginning at 130 degrees and ending at 140.  However, no additional loss of motion on repetitive use was noted.  There was no ankylosis, but crepitus, crepitation, grinding, and clicks or snaps were noted.  

Following this examination, another addendum was provided in April 2006 due to the August 2005 addendum also found to be inadequate.  The Veteran was not examined in April 2006 either.  Rather, the April 2006 addendum merely stated that there was an antalgic gait due to severe bilateral knee DJD and bilateral foot conditions, and that pain was present in the last 10 degrees of flexion of the knees, but that there was no fatigue, incoordination, or laxity.  However, there was moderate (15 percent) limitation of the knees with flare-ups.

In December 2008, the Board again remanded this claim to provide another VA compensation examination to the Veteran.  As a result, he was provided another examination in March 2009.  This examiner initially noted his history of a right knee meniscectomy with ligament reconstruction in the mid-1980s.  He also noted that the Veteran was able to stand for about 15 to 30 minutes, and unable to walk for more than a few yards, although no assistive devices were used.  Objective physical examination found a normal gait, with no other findings of abnormality except for grinding.  Range of motion of the right knee was 0 to 120 degrees, with no objective evidence of pain with active motion, no additional limitation with repetitive motion, and no additional limitation after three repetitions of range of motion testing.  X-rays of the right knee found mild DJD.  The Veteran was noted to be moderately affected by his disability in doing chores, shopping, and exercising, and prevented from participating in sports.  But there was no effect on recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving, so most activities of daily living.  

The Veteran, therefore, does not have sufficiently restricted flexion or extension to warrant a higher rating of 20 percent under DCs 5260 and 5261.  The worst knee flexion found during the appeal period has been to 120 degrees for the right knee, during the March 2009 VA compensation examination.  But these flexions found far exceed the requirements for the 20 percent rating under DC 5260, which requires flexion limited to just 30 degrees.  Clearly, the Veteran's flexion is not limited to the 45 degrees required for even the most minimum compensable rating of 10 percent under DC 5260, let alone the criteria required for the 20 percent rating.  

Nevertheless, as explained, the functional limitations due to pain also must be accounted for in the disability evaluation, and he is competent to report experiencing chronic pain in his knee since this is capable of even lay observation.  In increased-rating claims, an appellant's lay statements alone, absent negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. § 5103(a) requires the Secretary of VA, for increased-rating claims, to notify the claimant that, to substantiate such a claim, the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that, "as a lay person, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability"). 

The Veteran has submitted statements reporting a worsening in the pain and a decrease in the mobility in his knees.  He also reported, during the most recent VA examination in March 2009, being unable to stand more than 15-30 minutes and walk more than a few yards.  However, the March 2009 and past VA examiners have found no symptoms aside from some swelling in January 2000 and crepitation more recently.  No instability or neurological deficit has ever been noted.  Moreover, the most recent examination in March 2009 found no pain on active motion and no additional limitation on repetitive motion.  And the Veteran's right knee disability was found to have no effect on most of his activities of daily living.  The finding of DJD in the right knee was considered to be mild.

Clearly then, there is no basis for increasing the Veteran's right knee disability rating under DC 5260 because he does not have flexion of the right knee limited to 30 degrees to warrant a rating of 20 percent under this code.

He also cannot receive separate ratings for his flexion and extension because he has normal (full) extension, to 0 degrees.  See again VAOPGCPREC 9-2004. 

For these reasons and bases, the preponderance of the evidence is against this claim for an initial rating higher than 10 percent for DJD of the right knee.  So the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

2.  Left Knee DJD

In a May 2001 rating decision, service connection was granted for DJD of the left knee, status post repair, with instability.  A 10 percent rating was assigned, retroactively effective from June, 1, 1999.  The Veteran disagrees with the 10 percent rating assigned in that rating decision.

The Veteran's left knee DJD is rated under hyphenated Diagnostic Codes (DC) 5010-5257, which concern traumatic arthritis and other impairment of the knee (recurrent subluxation or lateral instability), respectively.  38 C.F.R. §§ 4.71a, 4.27.

A review of the records reflects a VA compensation examination in January 2000.  At the time, the Veteran complained of crepitation on motion of both knees.  The knees swelled and gave away, and the Veteran reported problems with stairs, steps, and ladders as well.  Range of motion of the left knee was from 0 to 130 degrees (extension to flexion) with crepitation on motion.  So the Veteran had normal extension to 0 degrees and nearly normal flexion to 130 degrees (normal, as mentioned, is to 140 degrees).  There was crepitation on motion, but no swelling or deformity.  The left knee was tender along the medial joint line.  There also was about a 15-mm anterior drawer sign, though no medial or lateral collateral ligament laxity was found.  X-rays were not taken of the Veteran's knees during this examination.  However, a diagnosis of DJD of the knees was provided.


During an April 2000 VA general examination, a scar was found on the lateral side of the left knee.  Neurological examination was normal, with deep tendon reflexes found to be 2+ in the patella bilaterally, and 2+ in the Achilles bilaterally.  The diagnosis was, in pertinent part, DJD of both knees.  

Following and as a result of the Board's February 2004 remand of this claim, the Veteran was provided another VA compensation examination in November 2004.  This November 2004 examination found both knees and both patella to be stable and no swelling.  The left knee had 2/4 crepitance.  Range of motion of the left knee was from 0 to 140 degrees, so normal.  McMurray's sign and drawer sign were negative.  X-rays revealed mild DJD of both knees.
 
Subsequently, the November 2004 examination was found to be inadequate and an addendum, dated in August 2005, was provided.  The Veteran was not examined for the additional comments provided in August 2005.  Rather, this August 2005 addendum repeated the range of motion of the left knee found during the November 2004 examination - 0 to 140 degrees - and noted pain on motion beginning at 130 degrees and ending at 140.  However, no additional loss of motion on repetitive use was noted.  There was no ankylosis, but crepitus, crepitation, grinding, and clicks or snaps were noted.  

Following this examination, another addendum was provided in April 2006 due to the August 2005 addendum also found to be inadequate.  The Veteran was not examined in April 2006 either.  Rather, the April 2006 addendum merely stated that there was an antalgic gait due to severe bilateral knee DJD and bilateral foot conditions, and that pain was present in the last 10 degrees of flexion of the knees, but that there was no fatigue, incoordination, or laxity.  However, there was moderate (15 percent) limitation of the knees with flare-ups.

In December 2008, the Board again remanded this claim for another VA compensation examination.  As a result, the Veteran was provided another examination in March 2009.  This examiner initially noted his history of a left knee medial meniscectomy in the mid-1980s.  He also noted that the Veteran was able to stand for about 15 to 30 minutes, and unable to walk for more than a few yards, although it was noted that no assistive devices were used.  Objective physical examination found a normal gait, with no other findings of abnormality - including  instability - except for grinding.  Range of motion of the left knee was normal, from 0 to 140 degrees, with no objective evidence of pain with active motion, no additional limitation with repetitive motion, and no additional limitation after three repetitions of range of motion testing.  X-rays of the left knee found mild DJD.  The Veteran was noted to be moderately affected by his disability in doing chores, shopping, and exercising; and prevented from participating in sports; but there was no effect on recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving.  

Here, aside from the January 2000 examination finding of a 15-mm anterior drawer sign, all other and subsequent examiners have determined there is no instability of the left knee.  All diagnostic testing and evaluation for this was unremarkable.  The left knee repeatedly has been found to be stable, with no laxity, and negative Lachman's and McMurray's.  Thus, as there has been no evidence of recurrent subluxation or instability, a disability rating higher than 10 percent is not warranted under DC 5257.

The Veteran also does not have sufficiently restricted flexion or extension to warrant a higher rating of 20 percent under DCs 5260 and 5261.  The worst knee flexion found during the appeal period has been to 130 degrees for the left knee, during the January 2000 VA compensation examination.  All other examinations have found normal flexion to 140 degrees.  These flexions far exceed the requirements for the 20 percent rating under DC 5260, which requires flexion limited to just 30 degrees.  Clearly, the Veteran's flexion is not limited to the 45 degrees required for even the most minimum compensable rating of 10 percent under DC 5260.  

Nevertheless, as explained, the functional limitations due to pain also must be accounted for in the disability evaluation, and he is competent to report experiencing chronic pain in his knee since this is capable of even lay observation.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  However, while the Veteran has submitted statements reporting a worsening in the pain and a decrease in the mobility in his knees - including being unable to stand more than 15-30 minutes and walk more than a few yards during the March 2009 VA compensation examination - the March 2009 and past VA examiners have found no symptoms aside from some swelling and a 15-mm anterior drawer sign in January 2000, and crepitation more recently.  No instability or neurological deficit has ever been noted.  Moreover, the most recent examination in March 2009 found normal range of motion of the left knee, with no pain on active motion and no additional limitation on repetitive motion.  And the Veteran's left knee disability was found to have no effect on most of his activities of daily living.  As well, the finding of DJD in the left knee was considered to be mild.

Clearly then, the Veteran's left knee disability also does not warrant a higher rating under DCs 5260 and 5261 because he does not have flexion of the left knee limited to 30 degrees to warrant a rating of 20 percent under this code and he has normal (full) extension, to 0 degrees.  See again VAOPGCPREC 9-2004. 

Additionally, in considering the potential applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts, supra, 5 Vet. App. at 539; see also Pernorio, 2 Vet. App. at 629.  

For these reasons and bases, the preponderance of the evidence is against this claim for an initial rating higher than 10 percent for DJD of the left knee.  So the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


3.  Cervical Spine

In a May 2001 rating decision, service connection was granted for DJD of the cervical spine, with an ununited chip fracture at T1 and left wrist pain.  A 10 percent rating was assigned, retroactively effective from June, 1, 1999.  The Veteran disagrees with the 10 percent rating assigned in that rating decision.

At the time the Veteran's claim was first considered in 1999, his DJD of the cervical spine was evaluated by the RO utilizing DC 5010, pertaining to arthritis due to trauma.  It is currently rated under DC 5242, which pertains to degenerative arthritis of the spine and which refers to DC 5003, degenerative arthritis.  

During the pendency of the Veteran's claim, the regulations pertaining to evaluation of disabilities of the spine were amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51454 -51456 (Aug. 27, 2003) (effective September 26, 2003).  The first change was to DC 5293 regarding the criteria for rating intervertebral disc syndrome.  The change made effective September 26, 2003, renumbered all of the spine diagnostic codes, and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2011).  

The diagnostic code that pertained to limitation of motion of the cervical spine at the time of the Veteran's claim in 1999 was DC 5290, under which code a 10 percent rating was warranted for slight limitation of motion, a 20 percent rating was warranted for moderate limitation of motion, and a 30 percent rating was warranted for severe limitation of motion of the cervical spine.  38 C.F.R. § 4.71a (1999). 

Although the Rating Schedule applied prior to the September 2003 amendments does not define a normal range of motion for the spine, normal ranges of motion for the cervical spine have been established under current regulations.  See 38 C.F.R. 
§ 4.71a, Plate V.  Because the supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984, the Board will apply the most recent September 2003 guidelines for ranges of motion of the cervical spine to the previous criteria.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Additionally, a 30 percent evaluation was warranted for favorable ankylosis of the cervical spine and a 40 percent evaluation was warranted for unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (1999).

In comparison, according to the current version of the Rating Schedule, all spine disorders, including Diagnostic Code 5242 (degenerative arthritis of the spine) and with the exception of Diagnostic Code 5243 (intervertebral disc syndrome), are rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine, which rates spine disorders as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

38 C.F.R. § 4.71a, DC 5242.  

The cervical vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.

Turning back to the fact of this case, the Veteran was provided a VA compensation examination in April 2000.  At the time, examination showed that he was able to flex from chin to chest, and had extension to 20 degrees, right and left rotation to 60 degrees, and right and left bending to 30 degrees.  He had tenderness at the right neck-shoulder angle at the trapezius muscle.  X-rays showed an old chip fracture of the right transverse process of T1.  The diagnosis was cervical spine DJD with old ununited chip fracture at T1.  

Another VA compensation provided in March 2003 showed him to flex from chin to chest, and had extension to 30 degrees, right and left rotation to 45 degrees, and right and left bending to 35 degrees.  He had tenderness in the posterior neck and upper thoracic spine area.  

Following and as a result of the Board's February 2004 remand of this claim, the Veteran was provided another VA compensation examination in November 2004.  This November 2004 examination found normal range of motion of the cervical spine, with flexion of 45 degrees, extension of 45 degrees, lateral bending of 45 degrees, and rotation of 80 degrees.  X-rays showed degenerative disc disease at C5-6.  Neurological examination of the upper extremities also was normal.  
 
In December 2008, the Board again remanded this claim for another VA compensation examination.  As a result, the Veteran was provided another examination in March 2009.  During the examination, he complained of a moderately severe cramp in the posterior cervical spine.  However, there was no objective evidence of abnormal findings of the cervical spine.  Range of motion of the cervical spine also was normal, with flexion of 45 degrees, extension of 45 degrees, lateral flexion of 45 degrees, and lateral rotation of 80 degrees.  There also was no finding of additional limitation with repetitive motion or pain following repetitive motion.  Motor and sensory examinations were normal, and Lasegue's sign testing was negative.  X-rays showed cervical spondylosis.  

Here, there is no evidence throughout the course of the appeal that the Veteran has moderate limitation of motion of the cervical spine, thus warranting a 20 percent rating under DC 5290 in effect in 1999, or that his disability warrants a 20 percent rating under DC 5242 that is currently in effect.  While the April 2000 and March 2003 examinations showed limited extension of 20 degree and 30 degrees, respectively, with tenderness in the neck area, he also was able to flex from chin to chest, and had only slightly limited rotation and lateral flexion.  And more recent VA compensation examinations in November 2004 and March 2009 showed a completely normal range of motion of the cervical spine.  He also has not complained of muscle spasms, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

For these reasons and bases, the preponderance of the evidence is against this claim for an initial rating higher than 10 percent for DJD of the cervical spine.  So the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

B.  Laceration and Cellulitis of the Left Hypothenar Area

In a May 2001 rating decision, service connection was granted for a resolved laceration and cellulitis of the left hypothenar area.  A noncompensable (i.e., 0 percent) rating was assigned, retroactively effective from June, 1, 1999.  The Veteran disagrees with the noncompensable rating assigned in that rating decision.

The resolved laceration and cellulitis of the left hypothenar area is rated under DC 7805, which pertains to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804.  

The scheduler criteria by which skin disorders are rated were revised twice since the Veteran filed his original claim for service connection in June 1999 and subsequently appealed the rating assigned upon grant of service connection.  The first revision was effective August 30, 2002, and there were additional revisions effective October 23, 2008, to more clearly reflect VA policies concerning the evaluation of scars.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  The revised rating criteria are inapplicable prior to their effective date; rather, they may only be applied prospectively, though VA adjudicators may consider the applicability of both the revised and former versions of the rating criteria for the period since the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

Under the criteria in effect prior to August 30, 2002, for evaluation of scars, if they were superficial, poorly nourished, with repeated ulcerations or were superficial, tender, and painful on objective demonstration, then a 10 percent evaluation was warranted.  38 C.F.R. § 4.118, DCs 7803 and 7804.  It also was permissible to rate the scars on the basis of limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (in effect prior to August 30, 2002).

Under the rating criteria that became effective on August 30, 2002, 38 C.F.R. § 4.118, DC 7805 provides that other scars (not covered in Diagnostic Codes 7800 through 7804) are to be rated on the basis of limitation of function of the affected part (in effect August 30, 2002).

In October 2008, the regulations regarding scars were amended to allow for either separate or cumulative ratings for scars on multiple parts of the body.  Under the new criteria, currently in effect, DC 7801 provides that deep and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck and that covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A deep and nonlinear scar covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating, a deep and nonlinear scar covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating, and a deep and nonlinear scar covering an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating.  Note (1): A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DCs 7801-7805 (effective October 23, 2008) (38 C.F.R § 4.118 (2011)).

Under DC 7802, superficial and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id

Under DC 7805, any other scars, including linear scars, are to rated based on any disabling effect(s).  Id

Applying these criteria to the facts of this case, the Board finds no basis to assign a compensable rating.  An April 2000 VA compensation examination of the skin revealed mild scaling of his left hand and lamellar dyshidrosis.  

During a more recent VA scars examination dated in March 2009, the Veteran reported regularly having muscle cramps in the left hand.  He stated that he relied on his left hand to steady himself due to his orthopedic issues, and this also caused cramps and numbness in that hand.  However, no pain or skin breakdown was reported.  Physical examination revealed two scars perpendicular to each other in a "T" shape on the hypothena lateal surface of the left hand.  One scar - the longitudinal scar - measured 0.3 cm. x 2 cm. (0.6 sq. cm.) in size, while the other scar - the horizontal scar - measured 0.2 cm. x 1.2 cm. in size (0.2 sq. cm.), for a total area of 0.8 cm.  The scars had minimal depression and hypopigmentation.  The Veteran also had a 2 cm. x 2 cm. (4 sq. cm.) area of marked decreased sensation around the scar, and some degree of decreased sensation extending to the tip of the fifth digit.  But there was no tenderness, adherence to underlying tissue, limitation of motion or loss of function, soft tissue damage, or skin ulceration or breakdown.  The diagnosis was healed laceration scars on hypothenar area of left hand with residual decreased sensory function. 
   
Therefore, a 10 percent rating is not warranted under both the pre-August 2002 and August 2002 criteria because the scars are not deep, unstable, or painful on examination, and do not cause limitation of motion.  While there was a finding of decreased sensation, there was no finding of any loss of function of the left hand due to this decrease in sensory function or any other symptomatology.  As well, a 10 percent rating is not warranted under the new, or current, criteria, because the scars are not on the head, face, or neck, do not cover an area of 144 square inches, and are not unstable or painful.  Simply put, because these scars are well-healed and without tenderness or adherence to underlying tissue, they do not meet the criteria for a compensable rating under the new or old standards.

For these reasons and bases, the preponderance of the evidence is against this claim for an initial compensable rating for a resolved laceration and cellulitis of the left hypothenar area.  So the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

C.  Right and Left Bunionectomies

Service connection has been granted for right and left bunionectomies, with a 10 percent rating assigned for each foot, retroactively effective from June, 1, 1999.  The Veteran disagrees with the 10 percent ratings assigned in that rating decision.

The Veteran's right and left bunionectomies are rated under hyphenated Diagnostic Codes (DC) 5280-5284, which concern unilateral hallux valgus and other foot injuries, respectively.  38 C.F.R. §§ 4.27, 4.71a.

Under DC 5280, a 10 percent rating is warranted for unilateral hallux valgus that was operated with resection of metatarsal head as well as when there is severe hallux valgus, if equivalent to amputation of the great toe.  Under DC 5284, moderate foot injuries warrant a 10 percent rating; a 20 percent rating requires a moderately severe foot injury; and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a, DCs 5280 and 5284.   

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. See 38 C.F.R. §§ 4.2, 4.6.  

The Board now turns to the facts of the case.  Initially, an April 2000 VA examiner noted that the Veteran had had two right foot surgeries and three left foot surgeries in the past.  Physical examination revealed a 6-centimeter (cm.) scar located between the first and second digits of his right foot, a 5-cm. scar on the medial side of the right great toe, and 4-cm. and 6-cm. scars in the metatarsal area of the right foot.  On the left foot, there were three scars in the metatarsal area of the foot, measuring 6 centimeters, 2.5 centimeters, and 4 centimeters.  There also was a 6.5-cm. scar on the medial side of the left great toe, and a 2.5-cm. horizontal scar across the proximal second toe.  No other abnormality was noted.

Following and as a result of the Board's February 2004 remand of this claim, the Veteran was provided another VA compensation examination in November 2004.  The Veteran reported at this time bilateral foot pain, with the left foot more symptomatic than the right foot.  He had been diagnosed with club foot deformity and underwent several surgical procedures, including bilateral bunionectomies and hammertoe correction of the second toe of the left foot, all in relation to the club foot deformity.  Both feet were reported to be very symptomatic with weight-bearing, and the only relief he got was when not bearing weight and taking off his shoes.  At the time of the examination, he was employed as an engineer, which required him to stand for long periods of time, but he indicated that his job performance was not limited by his foot disabilities.  This November 2004 examination found a mild club foot deformity bilaterally, and the medial plantar arch did not touch the ground.  The second toe of the right foot was longer than the great toe, and the great toe was contracted in plantar flexion with a hammertoe deformity.  The second toe also was hammered.  There was a callus on digits 1, 2, and 5 and an incision of the second toe of the right foot.  The incision was not found to be hypertrophic in nature.  In the left foot, the second toe crossed over the great toe, with digits II to V in an adducted position.  There also was a mild bunion deformity of the left foot.  There was a callus on digits 2 and 5 of the left foot.  There also was a bilateral heel callus.  And there was evidence of rear foot varus bilaterally, which was not corrected with manipulation.  Also found were several scars on the dorsal and medial aspects of the first metatarsal of both feet.  The range of motion of the first metatarsophalangeal joint (MPJ) was limited bilaterally and there was some limitation of motion in the metatarsal interphalangeal joint of the digits bilaterally.  There also was pain with direct pressure to metatarsal heads 2, 3, and 4 of both feet, especially in the areas of callus formation.  X-rays of the feet showed status post bilateral bunionectomies with degenerative changes, flexion deformity of the right toes, and mild bilateral posterior calcaneal spurs.  The impressions were bilateral club foot deformity with increasing pain symptoms due to surgical interventions, metatarsalgia due to prominent metatarsal heads of both feet, and lateral ankle joint instability of the right foot related to club foot deformity.  The examiner also opined that the surgical interventions had worsened the Veteran's pain symptoms as he had stated.  
 
Following this examination, an addendum was provided in April 2006.  The April 2006 addendum stated that there was an antalgic gait due to severe bilateral knee DJD and bilateral foot conditions.

In December 2008, the Board remanded this claim for another VA compensation examination.  As a result, the Veteran was provided another examination in March 2009.  This examiner initially noted his history of twisted ankle and having his left foot run over by a truck in 1982.  The disability had worsened progressively since onset and it was treated with rest, elevation, application of cold, surgery, medication, and usage of inserts, though the Veteran still had pain and instability despite undergoing surgery.  He also reported left foot symptoms of pain, swelling, heat, redness, and stiffness, all while standing, walking, and at rest; fatigability while walking; and weakness and lack of endurance while standing and walking.  These symptoms all were located on the ball of the foot, at the bunion site.  Reported right foot symptoms were pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance, all while standing and walking.  These symptoms were located between the second and third toes and at the bunion site.  As well, the Veteran reported flare-ups that occurred at least weekly and that lasted one to two days.  But he reported being able to stand up to one hour and walk 1/4 mile, though he used an orthotic insert for assistance.  

Examination of the left foot showed evidence of painful motion, swelling, tenderness, instability, weakness, and abnormal weight-bearing.  There was pain even with minimal movement, less than 5 degrees of dorsiflexion, and plantar flexion at the first and second MPJs.  Swelling was seen in the forefoot and first MPJ.  The left foot was very tender even to light palpation, there was minimal movement at all digits, and there was calor surrounding the first MPJ.  The Veteran could not raise onto the tip toes on the left.  Callosities also were found.  There was lateral deviation of the hallux.  Examination of the right foot showed no evidence of painful motion, tenderness, or instability, but there was evidence of minimal swelling at the forefoot; weakness with minimal movement at the digits; and abnormal weight-bearing with callosities.  The hallux was contracted dorsally and there was lateral deviation at the first MPJ.  X-rays showed evidence of prior bilateral bunionectomy surgery.  


In this case, the Veteran's right and left bunionectomies have been assigned the maximum 10 percent rating under DC 5280.  38 C.F.R. § 4.71a, DC 5280.  The Board, therefore, must determine whether these disabilities warrant a disability rating higher than 10 percent under DC 5284 during this period.

Here, both the Veteran's right and left bunionectomies exhibit symptoms that, indeed, warrant a 20 percent rating under DC 5284, which requires moderately severe residuals.  The November 2004 examiner found the right great toe to be contracted in plantar flexion with a hammertoe deformity, and a mild bunion deformity of the left foot.  More importantly, the range of motion of the first MPJs was limited bilaterally, and pain was found with pressure to the metatarsal heads.  These findings were subsequently confirmed by the December 2008 examiner, who also found limited motion at the digits bilaterally, as well as symptoms of pain, weakness, tenderness, abnormal weight-bearing, dorsally contracted hallux and lateral deviation at the first MPJ of the right foot, lateral deviation of the hallux of the left foot, and an antalgic gait.  

Therefore, resolving any doubt in favor of the Veteran, and especially to compensate him for any functional impairments caused by his right and left bunionectomies, the Board finds that his overall condition is consistent with a moderately-severe, but no greater, foot injury.  So, both the right and left bunionectomies warrant a higher initial rating of 20 percent under 38 C.F.R. 
§ 4.71a, DC 5284.  However, he does not demonstrate that he is entitled to the maximum rating of 30 percent for a severe foot injury.  He otherwise has slight symptoms and is able to stand up to one hour and walk 1/4 miles, with use of an orthotic insert for assistance.  See 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206. 

So, resolving any doubt in the Veteran's favor, especially considering his symptoms of limited range of motion of the toes, pain, and abnormal weight-bearing, this is sufficient reason to assign higher initial 20 percent ratings under DC 5284, effective November 24, 2004, the date the examination found symptoms warranting higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

D.  DuVries-Mann Claw Toe Operation of the Left Second Toe. 

In a May 2001 rating decision, service connection was granted for DuVries-Mann claw toe operation of the left second toe, with a noncompensable (0 percent) rating assigned retroactively effective from June, 1, 1999.  The Veteran disagrees with the noncompensable rating assigned.

The Veteran's DuVries-Mann claw toe operation of the left second toe is rated under DC 5278, which concerns acquired claw foot (pes cavus).  38 C.F.R. § 4.71a.  Under DC 5278, acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads is rated as 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated as 20 percent disabling for unilateral involvement and as 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement and as 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

A review of the evidence of record shows an April 2000 VA compensation examination that revealed a 6.5-cm. scar on the medial side of the left great toe and a 2.5-cm. horizontal scar across the proximal second toe.  Musculoskeletal examination was normal.  

Following and as a result of the Board's February 2004 remand of this claim, the Veteran was provided another VA compensation examination in November 2004.  At the time, the Veteran reported that his left foot pain was more symptomatic than the right foot.  He was noted to be diagnosed with a club foot deformity and underwent several surgical procedures, including bilateral bunionectomies and hammertoe correction of the second toe of the left foot, all in relation to the club foot deformity.  Both feet were reported to be very symptomatic with weight-bearing, and the only relief he got was with nonweight-bearing and taking off his shoes.  At the time of the examination, he was employed as an engineer, which required him to stand for long periods of time, but he indicated that his job performance was not limited by his foot disabilities.  This November 2004 examination found a mild club foot deformity bilaterally, and the medial plantar arch did not touch the ground.  The second toe of the left foot crossed over the great toe, with digits II to V in an adducted position.  The range of motion of the first MPJ was limited and there was some limitation of motion in the metatarsal interphalangeal joint of the digits.  There also was pain with direct pressure to metatarsal heads 2, 3, and 4.  X-rays of the feet showed status post bilateral bunionectomies with degenerative changes, flexion deformity of the right toes, and mild bilateral posterior calcaneal spurs.  The impressions were bilateral club foot deformity with increasing pain symptoms due to surgical interventions, metatarsalgia due to prominent metatarsal heads of both feet, and lateral ankle joint instability of the right foot related to club foot deformity.  The examiner also opined that the surgical interventions had worsened the Veteran's pain symptoms as he had stated.  
 
Following this examination, an addendum was provided in April 2006.  The April 2006 addendum stated that there was an antalgic gait due to severe bilateral knee DJD and bilateral foot conditions.

In December 2008, the Board remanded this claim for another VA compensation examination.  As a result, the Veteran was provided another examination in March 2009.  This examiner initially noted his history of twisted ankle and having his left foot run over by a truck in 1982.  The disability had worsened progressively since onset and it was treated with rest, elevation, application of cold, surgery, medication, and usage of inserts, though the Veteran still had pain and instability despite undergoing surgery.  He also reported left foot symptoms of pain, swelling, heat, redness, and stiffness, all while standing, walking, and at rest; fatigability while walking; and weakness and lack of endurance while standing and walking.  These symptoms all were located on the ball of the foot, at the bunion site.  As well, the Veteran reported flare-ups that occurred at least weekly and that lasted one to two days.  But he reported being able to stand up to one hour and walk 1/4 mile, though he used an orthotic insert for assistance.  Upon examination of the left foot, there was evidence of painful motion, swelling, tenderness, instability, weakness, and abnormal weight-bearing.  Specifically, there was pain even with minimal movement, less than 5 degrees of dorsiflexion, and plantar flexion at the first and second MPJs.  Swelling was seen in the forefoot and first MPJ.  The left foot was very tender even to light palpation, there was minimal movement at all digits, and there was calor surrounding the first MPJ.  The Veteran could not raise onto the tip toes on the left.  The lesser digits were contracted with cavus foot/claw foot, and the second toe was contracted with underlapping hallux, as well as dorsiflexion at the MJP, plantar flexes at the distal interphalangeal joint, and limited ankle joint dorsiflexion.  Edema also was observed.  

Based on the evidence of record, and resolving any doubt in favor of the Veteran, a compensable disability rating is warranted as of March 3, 2009, the date the VA examination revealed evidence of limited dorsiflexion, minimal movement of the digits, limited ankle joint dorsiflexion, and tenderness.  There also was evidence of pain, swelling, and instability.   This is evidence of more than a slight disability, and so both the warrants a higher initial rating of 10 percent under 38 C.F.R. § 4.71a, DC 5278.  However, he does not demonstrate that he is entitled to an even higher rating of 20 percent.  There is no evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  38 C.F.R. § 4.71a.

So, resolving any doubt in the Veteran's favor, this is sufficient reason to assign higher initial 10 percent rating under DC 5278, effective March 3, 2009, the date of the examination that symptoms warranting a compensable rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

E.  Extra-Schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, however, the Board finds that the Veteran's symptoms for the disabilities at issue in this appeal - DJD of the knees, DJD of the cervical spine, laceration and cellutitis of the left hpothenar area, right and left bunionectomies, and claw toe operation of the left second toe - are sufficiently contemplated by the rating schedule under the first prong of the Thun analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by 

the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable.").  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  

The Veteran's primary symptomatology for his right knee and left knee disabilities  disability involve slightly limited flexion, with no limitation of extension.  His primary symptomatology for his cervical spine disability involves a slight limitation of motion.  His left hand scars have been found to be not tender, painful, or unstable, and do not limit the motion or function of the left hand.  And his right and left bunionectomies are manifested by hallux valgus, callosities, scarring, tenderness, and pain.  With regard to his claw toe operation of the left second toe, he experiences limited dorsiflexion of the toes, limited dorsiflexion at the ankle, and tenderness.  All of these symptoms are contemplated in the scheduler rating criteria. So the type and manner of symptoms he experiences are factors in these important determinations.

Further, he has not alleged that he had to stop working on account of these disabilities, and there are no medical records to show that he has reported being unemployed due to these disabilities.  In fact, he reported during the March 2009 VA compensation examination that he had retired in 1999 due to age.  So, if considering his service-connected disabilities, there is not the marked interference with employability on account of these disabilities that could be considered over, above or beyond that contemplated by the schedular ratings assigned for these disabilities.  See 38 C.F.R. § 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  As well, records do not show that he has ever been hospitalized on account of these service-connected disabilities.  In fact, there is no record of treatment whatsoever to show that he has ever required medical treatment, and he has not indicated that any treatment records exist.  

In short, since the rating schedule adequately addresses the symptomatology for all the disabilities at issue in this appeal, referral to the Director of Compensation and Pension Service is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

An initial rating higher than 10 percent for DJD of the right knee, status post meniscectomy, is denied. 

An initial rating higher than 10 percent for DJD of the left knee, status post repair, with instability, also is denied. 

An initial rating higher than 10 percent for DJD of the cervical spine, with an ununited chip fracture at T1 and left wrist pain, also is denied. 

An initial compensable rating for a resolved laceration and cellulitis of the left hypothenar area also is denied. 

But a higher initial rating of 20 percent for the right bunionectomy is granted, retroactively effective from November 24, 2004, the date an examination found symptoms warranting this higher rating. 

A higher initial rating of 20 percent for the left bunionectomy also is granted, also retroactively effective from November 24, 2004, the date an examination found symptoms warranting this higher rating. 

As well, a higher initial rating of 10 percent is granted for the DuVries-Mann claw toe operation of the left second toe, retroactively effective from March 3, 2009, the date an examination found symptoms warranting this higher rating. 

*These rating increases are subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


